 

EXHIBIT 10.73

Portions of this exhibit marked [*] are requested to be treated confidentially.

EXECUTION VERSION

SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

ACTAVIS INC.

and

NOVEL LABORATORIES, INC.

Dated as of August 27, 2010

(Moviprep®)



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I.    DEFINITIONS

     1   

ARTICLE II.   MANUFACTURING AND SUPPLY

     8   

2.1

     Qualification      8   

2.2

     Purchase and Supply Obligations      9   

2.3

     Forecasting, Order and Delivery of Product      10   

2.4

     Materials      12   

2.5

     Invoice and Payment      12   

2.6

     Price      13   

2.7

     Warranty      13   

2.8

     Failure or Inability to Supply Product      14   

2.9

     Additional Payments      16   

2.10

     Current Capacity and Scale-Up Plans      16   

2.11

     Costs and Expenses      18   

2.12

     Amendment of Specifications      18   

2.13

     Quality Agreement      19   

2.14

     Quality Control Analyses and Release      19   

2.15

     Maintenance of Facility      19   

2.16

     Regulatory Cooperation of Actavis and Novel      20   

2.17

     Inspection by Salix      20   

2.18

     Notification of Regulatory Inspections; Communications      21   

2.19

     Recalls and Withdrawals      21   

2.20

     Compliance with Applicable Laws      22   

2.21

     Retention of Manufacturing Records and Samples      22   

2.22

     Exclusive Supply Arrangement      23   

2.23

     Second Source      24   

ARTICLE III.   INTELLECTUAL PROPERTY

     24   

3.1

     Ownership of Inventions      24   

3.2

     Prosecution of Invention Patents      25   

3.3

     United States Law      25   

3.4

     Corporate Names      25   

ARTICLE IV.   REPRESENTATIONS AND WARRANTIES; COVENANTS

     26   

4.1

     Representations and Warranties of Each Party      26   

4.2

     Additional Warranties and Covenants of Actavis and Novel      26   

4.3

     Disclaimer of Other Warranties      27   

ARTICLE V.   CONFIDENTIALITY

     27   

5.1

     Confidential Information      27   

5.2

     Exceptions to Confidentiality      27   

 

-i-



--------------------------------------------------------------------------------

 

5.3

     Disclosure      28   

5.4

     Notification      29   

5.5

     Remedies      29   

5.6

     Use of Names      29   

5.7

     Press Releases      29   

ARTICLE VI.   TERM AND TERMINATION

     30   

6.1

     Term      30   

6.2

     Termination      30   

6.3

     Effect of Expiration or Termination      32   

6.4

     Bankruptcy of Actavis or Novel      33   

ARTICLE VII.   INDEMNIFICATION

     36   

7.1

     Novel Indemnification      36   

7.2

     Salix Indemnification      36   

7.3

     Actavis Indemnification      37   

7.4

     Indemnification Procedure      37   

7.5

     Insurance      39   

7.6

     Limitation on Damages      40   

ARTICLE VIII.   MISCELLANEOUS

     40   

8.1

     Notices      40   

8.2

     Force Majeure      41   

8.3

     Entire Agreement; Amendment      42   

8.4

     Further Assurances      43   

8.5

     Successors and Assigns      43   

8.6

     Dispute Resolution      43   

8.7

     Governing Law; Jurisdiction; Venue; Service      43   

8.8

     Audit; Late Payments      44   

8.9

     Third Party Beneficiaries      45   

8.10

     Export Control      45   

8.11

     Assignment      45   

8.12

     Waiver      46   

8.13

     Severability      46   

8.14

     Independent Contractors      47   

8.15

     Construction      47   

8.16

     Remedies      47   

8.17

     Counterparts; Facsimile Execution      47   

8.18

     English Language      47   

8.19

     Other Agreements      48   

Schedules and Exhibits

 

Schedule 1.52    Product Active Ingredients

 

-ii-



--------------------------------------------------------------------------------

 

Schedule 1.54   Product Patents Schedule 1.68   Specifications Schedule 2.3(a)  
Non-Binding Estimate of Requirements for Calendar Year 2011 Schedule 2.3(c)  
Full Production Lot Sizes Schedule 2.10(a)   Current Capacity Schedule 2.10(e)  
Anticipated Equipment Needs

 

-iii-



--------------------------------------------------------------------------------

 

This SUPPLY AGREEMENT (this “Agreement”), dated as of August 27, 2010 (the
“Effective Date”), is made by and between Salix Pharmaceuticals, Inc., a
California corporation (“Salix”), Actavis Inc., a Delaware corporation
(“Actavis”), and Novel Laboratories, Inc., a Delaware corporation (“Novel”).
Salix, Actavis and Novel are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement, Salix
wishes to have Actavis supply Product (as defined below) manufactured by Novel,
Actavis’s contract manufacturer, Novel wishes to manufacture Product for
Actavis, and Actavis wishes to supply Product to Salix; and

WHEREAS, the Parties, Norgine B.V. and Norgine Europe B.V. (collectively,
“Norgine”) are entering into a Settlement Agreement, of even date herewith (the
“Settlement Agreement”); and

WHEREAS, the Parties are entering into a Sublicense Agreement, of even date
herewith (the “Sublicense Agreement”);

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

As used herein, the following terms shall have the following meanings:

1.1 “Acknowledgement” has the meaning set forth in Section 2.3.

1.2 “Actavis” has the meaning set forth in the preamble hereto.

1.3 “Actavis and Novel Indemnified Parties” has the meaning set forth in
Section 7.2.

1.4 “Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such first Person. “Control” and, with correlative
meanings, the terms “controlled by” and “under common control with”, means to
possess the power to direct the management or policies of a Person, whether
through ownership of voting securities or by contract or otherwise.

1.5 “Agreement” has the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

 

1.6 “Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities, that may be in effect from time to time.

1.7 “Business Day” means a day other than a Saturday or a Sunday on which banks
in general in New York, New York are open for the conduct of normal commercial
banking business at their counters.

1.8 “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31, 2010, and the last Calendar Year of the Term shall commence on
January 1 of the year in which the Term ends and end on the last day of the
Term.

1.9 “Capacity” means the capacity of Novel’s plant, equipment and process to
conduct the Manufacturing process and to supply Product to Actavis for supply to
Salix in accordance with the terms hereof.

1.10 “Certificate of Analysis” has the meaning set forth in the Quality
Agreement.

1.11 “Certificate of Compliance” has the meaning set forth in the Quality
Agreement.

1.12 “CMC Data” means the chemistry, manufacturing and controls data required by
Applicable Law to be included in a New Drug Application (as defined in the FFDCA
and the regulations promulgated thereunder) for Product in the Territory.

1.13 “Confidential Information” means any and all information or material that,
at any time before or after the Effective Date, has been or is provided or
communicated to the Receiving Party by or on behalf of the Disclosing Party
(including by a third party) pursuant to this Agreement or in connection with
the transactions contemplated hereby or any discussions or negotiations with
respect thereto; any data, ideas, concepts or techniques contained therein; and
any modifications thereof or derivations therefrom. Confidential Information may
be disclosed either orally, visually, electronically, in writing, by delivery of
materials containing Confidential Information or in any other form now known or
hereafter invented.

1.14 “Consent Judgment Entry Date” has the meaning set forth in the Settlement
Agreement.

1.15 “Corporate Names” means such Trademarks and corporate names and logos owned
or controlled by Actavis or Novel or their Affiliates as Actavis or Novel,
respectively, may designate in writing from time to time, together with any
variations and derivatives thereof.

 

-2-



--------------------------------------------------------------------------------

 

1.16 “Courts” has the meaning set forth in Section 8.7(b).

1.17 “Covered Product” means the Product and any other pharmaceutical product
Covered by United States patent no. 7,169,381. For purposes of this definition,
“Covered” in respect of a product means where a claim in a specified patent
would be infringed by the making, having made, offering for sale, selling or
importation of the product in the United States in the absence of a valid
license or other authorization.

1.18 “Current Capacity” has the meaning set forth in Section 2.10(a).

1.19 “Data Exclusivity” has the meaning set forth in Section 1.47.

1.20 “Disclosing Party” means the Party disclosing Confidential Information.

1.21 “Dispute” has the meaning set forth in Section 8.6.

1.22 “Effective Date” has the meaning set forth in the preamble hereto.

1.23 “Excluded Lists” means the Department of Health and Human Service’s List of
Excluded Individuals/Entities and the General Services Administration‘s Lists of
Parties Excluded from Federal Procurement and Non-Procurement Programs.

1.24 “Exploit” means to make, have made, import, use, sell, offer for sale or
otherwise dispose of a compound, product or process, including all discovery,
research, development, commercialization, registration, modification,
enhancement, improvement, Manufacture, storage, formulation, optimization,
exportation, transportation, distribution, promotion and marketing of such
compound, product or process.

1.25 “Facility” means the Manufacturing facility of Novel located at 400 Campus
Drive, Somerset, New Jersey 08873.

1.26 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.27 “FFDCA” has the meaning set forth in Section 2.7.

1.28 “Firm Forecast” has the meaning set forth in Section 2.3(b).

1.29 “Forecast” has the meaning set forth in Section 2.3(b).

1.30 “GMP” means the current good manufacturing practices applicable from time
to time to the Manufacturing of Product pursuant to Applicable Law.

1.31 “Head License” means the License and Supply Agreement, dated December 7,
2005, as amended, between Norgine and Salix.

 

-3-



--------------------------------------------------------------------------------

 

1.32 “Indemnification Claim Notice” has the meaning set forth in Section 7.4(a).

1.33 “Indemnified Party” has the meaning set forth in Section 7.4(a).

1.34 “Indemnifying Party” has the meaning set forth in Section 7.4(a).

1.35 “Informational Forecast” has the meaning set forth in Section 2.3(a).

1.36 “Invention” means any discovery, improvement, process, formula, data,
invention, know-how, trade secret, procedure, device, or other intellectual
property, whether or not patentable, including any enhancement in the
manufacture, formulation, ingredients, preparation, presentation, means of
delivery, dosage or packaging of a compound or product or any discovery or
development of a new indication for a compound or product.

1.37 “Invention Patent” has the meaning set forth in Section 3.2.

1.38 “Joint Invention” means any Invention that is conceived, discovered,
developed or otherwise made jointly by or on behalf of Salix, on the one hand,
or on behalf of Actavis or Novel or both of them, on the other hand, as a result
of or in connection with this Agreement.

1.39 “Losses” has the meaning set forth in Section 7.1.

1.40 “Majority-Controlled Affiliate” (a) means, with respect to a Person, any
Person that owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities, or other voting ownership interest, of such
Person; any Person of which the first Person owns, directly or indirectly, more
than fifty percent (50%) of the outstanding voting securities, or other voting
ownership interest, of such Person; or any Person of which a Person owning,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities, or other voting ownership interest, of the first Person owns,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities, or other voting ownership interest, of such Person; and, (b) with
respect to Novel, includes GAVIS Pharmaceuticals, LLC.

1.41 “Manufacture” and “Manufacturing” means the manufacturing, processing,
formulating, packaging, labeling, holding and quality control testing of Product
pursuant to Salix’s Marketing Authorization for the Product.

1.42 “Marketing Authorization” means an approved New Drug Application as defined
in the FFDCA and the regulations promulgated thereunder, or any corresponding
foreign application, registration or certification, necessary or reasonably
useful to market Product in a country or regulatory jurisdiction in the
Territory other than the United States, including applicable pricing and
reimbursement approvals.

 

-4-



--------------------------------------------------------------------------------

 

1.43 “Material(s)” means all ingredients, raw materials, packaging and labeling
components, and all other supplies of any kind, required or used in connection
with the Manufacturing of Product or any component or intermediate thereof.

1.44 “Norgine” has the meaning set forth in the recitals hereto.

1.45 “Novel” has the meaning set forth in the preamble hereto.

1.46 “Party” and “Parties” has the meaning set forth in the preamble hereto.

1.47 “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part (other than with
respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)), and (f) any data or market exclusion periods, including
any such periods listed in the FDA’s Orange Book and all international
equivalents (“Data Exclusivity”).

1.48 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.49 “Per-Unit Supply Price” means the price paid by Salix to Actavis in respect
of a particular Unit of Product pursuant to the provisions of Section 2.6.

1.50 “Policies” has the meaning set forth in Section 7.5(a).

1.51 “PPI” means the United States Producer Price Index for pharmaceutical
preparations, as compiled and published by the Bureau of Labor Statistics of the
United States Department of Labor and using the latest version of data published
as of the date of adjustment.

 

-5-



--------------------------------------------------------------------------------

 

1.52 “Product” means the pharmaceutical product described in New Drug
Application No. 21-881 as filed with the FDA by Norgine but now owned by Salix,
the active ingredients in which pharmaceutical product are set out in Schedule
1.52.

1.53 “Product Inventions” has the meaning set forth in Section 3.1.

1.54 “Product Patents” means the Patents set forth on Schedule 1.54.

1.55 “Purchase Order” means a written purchase order that sets forth, with
respect to the period covered thereby, (a) the quantities of Product to be
delivered by Novel, on behalf of Actavis, to Salix and (b) the required delivery
dates therefor.

1.56 “Qualification” means all activities required or associated with obtaining
Regulatory Approval for Novel to Manufacture Product in accordance with
Applicable Law and Salix’s Marketing Authorization for the Product.

1.57 “Qualification Date” has the meaning set forth in Section 2.1.

1.58 “Quality Agreement” means the quality assurance agreement to be agreed
between the Parties relating to the Manufacture of Product in accordance with
Section 2.13, as such agreement shall be amended from time to time.

1.59 “Receiving Party” means the Party receiving Confidential Information.

1.60 “Recipients” has the meaning set forth in Section 5.1.

1.61 “Regulatory Approval” means, with respect to any particular country or
other jurisdiction, any and all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary for the Exploitation of
Product in such country or jurisdiction, including, where applicable,
(a) approval of Product in such country or jurisdiction, including any Marketing
Authorization and supplements and amendments thereto; (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses.

1.62 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of Product in
any country or other jurisdiction.

1.63 “Salix” has the meaning set forth in the preamble hereto.

1.64 “Salix and Actavis Indemnified Parties” has the meaning set forth in
Section 7.1.

 

-6-



--------------------------------------------------------------------------------

 

1.65 “Salix and Novel Indemnified Parties” has the meaning set forth in
Section 7.3.

1.66 “Scale-Up Plans” has the meaning set forth in Section 2.10(c).

1.67 “Settlement Agreement” has the meaning set forth in the preamble.

1.68 “Specifications” means the specifications for Product and Materials set
forth on Schedule 1.68, as the same may be amended from time to time in
accordance with the terms hereof.

1.69 “Start Date” has the meaning set forth in the Sublicense Agreement.

1.70 “Sublicense Agreement” has the meaning set forth in the preamble.

1.71 “Supply Term Commencement Date” means [*] 2011.

1.72 “Term” has the meaning set forth in Section 6.1.

1.73 “Territory” means the United States.

1.74 “Testing Laboratory” has the meaning set forth in Section 2.8(d).

1.75 “Third Party Claim” has the meaning set forth in Section 7.4(b).

1.76 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.

1.77 “Unit” means a single kit containing a one (1) liter Moviprep container,
two (2) Pouch A’s, and two Pouch B’s, each such kit constituting a complete
single adult purgative preparation.

1.78 “United States” means the United States of America, its territories and
possessions (including Puerto Rico).

1.79 “Valid Claim” means (a) any claim of an issued and unexpired Patent in the
Territory that (i) has not been held permanently revoked, unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal and (ii) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a claim of a pending Patent application in the Territory that
was filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided that such prosecution has not been ongoing for more than
six (6) years.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-7-



--------------------------------------------------------------------------------

 

ARTICLE II. MANUFACTURING AND SUPPLY

2.1 Qualification.

(a) Actavis, Novel and Salix agree to use their commercially reasonable efforts
to effect the qualification of Novel to Manufacture Product, and of Actavis to
supply Product Manufactured by Novel, by [*], including by (i) undertaking such
quality and manufacturing systems reviews and audits of the Facility and Novel’s
other operations as are necessary or advisable in order to prepare for Novel’s
qualification, (ii) making all such filings and taking all such other actions as
are necessary or advisable to the obtaining of all Regulatory Approvals
necessary for Novel to Manufacture Product, and for Actavis to supply Product
Manufactured by Novel, hereunder, and (iii) causing Norgine to timely assist in
this respect by providing Novel the necessary technology transfer, data,
information and other technical assistance reasonably required by Novel to
become qualified to Manufacture Product to be supplied hereunder. In any event,
and without limitation of the terms of the preceding sentence, Salix, Actavis
and Novel shall at all times following the Effective Date cooperate and act in
good faith to effect the qualification of Novel to Manufacture Product, and
Actavis to supply Product Manufactured by Novel, as soon as is practicable after
the Effective Date, including through an initial regulatory submission with
appropriate stability data as determined by Salix. The date upon which Novel's
qualification to Manufacture Product, and Actavis's qualification to supply
Product Manufactured by Novel, is effected as contemplated by this
Section 2.1(a) shall be referenced herein as the “Qualification Date”. Prior to
submission to FDA, Actavis and Novel shall have the right to review and comment
upon Salix's proposed regulatory submission to FDA to obtain the Regulatory
Approvals necessary to effect the qualification of Novel as a supplier of
Product, and Salix shall appropriately consider Actavis's and Novel’s comments
when finalizing its regulatory submission. For clarity, Salix shall have final
authority to determine the contents of any and all such regulatory submissions.

(b)In the event that the Supply Term Commencement Date precedes the
Qualification Date, then during the period between the Supply Term Commencement
Date and the Qualification Date, Salix shall on a monthly basis pay to Actavis
[*]. Such payments shall be made on or before the last day of each month during
the period between the Supply Term Commencement Date and the Qualification Date.
For the avoidance of ambiguity, the Parties acknowledge and agree that no
minimum purchase and supply obligation applies to Calendar Years subsequent to
Calendar Year 2012 and that, accordingly, the obligations set forth in the
preceding sentence shall apply only in respect of periods through the end of
Calendar Year 2012. The number of Units required to be purchased by Salix and
supplied by Actavis for purposes of this Section 2.1(b) in any given month shall
be determined by taking the [*] of Units required to be purchased by Salix and
supplied by Actavis pursuant to Section 2.2(b) (without reduction pursuant to
Section 2.1(c)) during the Calendar Year in which such month falls and dividing
such

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-8-



--------------------------------------------------------------------------------

number by twelve (12). In the event that Salix should make payment for Units
pursuant to this Section 2.1(b), then Salix shall be entitled following the
Qualification Date to obtain, after it has purchased from Actavis, or made
payment to Actavis pursuant to this Section 2.1(b) for, the [*] of Units
required to be purchased by Salix and supplied by Actavis in respect of the
current Calendar Year (the [*] required purchases in respect of a partial
Calendar Year to be determined in the manner set out in the preceding sentence)
pursuant to Section 2.2(b), up to that number of Units for which it has made
payment under this Section 2.1(b) without further payment to Actavis therefor.
Any Units to be obtained by Salix pursuant to the preceding sentence shall be
subject to the ordering and forecasting requirements otherwise applicable under
this Article II.

(c) Notwithstanding anything to the contrary herein, in the event that the
Supply Term Commencement Date precedes the Qualification Date, then, subject
only to the provisions of Section 2.1(b), the purchase and supply obligations
set out in Section 2.2 and the forecasting and ordering requirements set out in
Section 2.3 shall be suspended until the Qualification Date and reduced pro rata
as appropriate in order to take account of any partial Calendar Years comprising
the period of time between the Supply Term Commencement Date and the
Qualification Date.

2.2 Purchase and Supply Obligations.

(a) Any purchase of Product by Salix from Actavis, and supply of Product by
Actavis to Salix, during Calendar Year 2010 shall be made only pursuant to
mutual agreement of Salix, Actavis and Novel as to quantities of Product to be
so purchased and supplied.

(b) Subject to Sections 2.2(c) and 2.8, Salix shall order from Actavis Product
in accordance with the following:

(i) [*] of Salix’s requirements of the Product in excess of [*] Units ordered
for delivery during the 2011 Calendar Year, and in any event not less than [*]
Units ordered for delivery during the 2011 Calendar Year;

(ii) [*] of Salix’s requirements of the Product ordered for delivery during the
2012 Calendar Year, and in any event not less than [*] Units ordered for
delivery during the 2012 Calendar Year; and

(iii) [*] of Salix’s requirements of the Product ordered for delivery during the
2013 Calendar Year and in each Calendar Year thereafter.

(c) In the event Salix should purchase any Product from Actavis ordered for
delivery during Calendar Year 2010, then Salix shall be entitled to credit the
number of Units so purchased by it against its minimum purchase obligations set
forth in 2.2(b) for Calendar Year 2011 and subsequent Calendar Years until
exhausted. For the

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-9-



--------------------------------------------------------------------------------

avoidance of doubt, Salix purchases ordered for delivery in excess of the
minimum for the 2011 Calendar Year shall not be creditable against the minimum
purchase obligation for the 2012 Calendar Year.

(d) For each Calendar Year in which Salix is required pursuant to Section 2.2(b)
to order all or a specific portion of its requirements of Product from Actavis,
Salix shall provide, within thirty (30) days after the end of that Calendar
Year, a certification that it has ordered all or such specific portion, as the
case may be, of its requirements of Product for that Calendar Year from Actavis.
Actavis shall have the right to audit Salix's financial records, pursuant to and
in accordance with Section 8.8, to confirm that Salix has, from time to time,
ordered such requirements pursuant to Section 2.2(b).

(e) The Parties acknowledge and agree that the provisions of this Agreement
relating to manufacturing and supply of Product are not intended to apply in
respect of any rights to Exploit Product outside of the Territory and that
manufacturing and supply arrangements that may apply to any such rights that may
be granted to or acquired by Salix will be governed by a separate supply
agreement, any such separate supply agreement to be entirely at the discretion
of Novel and Salix, provided such agreement does not adversely affect Novel’s
ability to supply Product for the Territory, and orders for Product in the
Territory are given priority over any such other orders.

(f) In the event that Salix desires to obtain supply of any pharmaceutical
product (other than the Product) that constitutes a Covered Product in respect
of rights to Exploit Product in the Territory, Actavis and Novel, acting
together, shall have the option to act as Salix's sole supplier for such product
on terms substantially the same as those set forth in this Agreement. Actavis
and Novel shall exercise such option by notice to Salix given within thirty
(30) days following notice given by Salix to Actavis and Novel of its desire to
obtain supply of a pharmaceutical product (other than the Product) that
constitutes a Covered Product and providing information in reasonable detail
regarding the nature of the contemplated Covered Product, anticipated
quantities, timing considerations and other such matters as are reasonably
necessary in order to permit Actavis and Novel to make an informed evaluation of
the opportunity. In the event that Actavis and Novel should fail to exercise
their option in a timely manner and otherwise as contemplated by the preceding
sentence, the option shall terminate and be of no further force and effect in
respect of the Covered Product described by Salix in its notice to Actavis and
Novel.

2.3 Forecasting, Order and Delivery of Product.

(a) Schedule 2.3(a) sets forth Salix’s good faith estimate of its Product
purchase requirements for Calendar Year 2011. The Parties agree and acknowledge
that such estimate shall be non-binding and shall be used by Actavis and Novel
for planning purposes only. Within ten (10) days following the Consent Judgment
Entry Date, the

 

 



--------------------------------------------------------------------------------

Parties shall meet and discuss the quantities of Product that Salix expects to
purchase from Actavis during Calendar Year 2011. At least [*] ([*]) days prior
to the first day of each subsequent Calendar Year during the Term, Salix shall
deliver to Actavis and Novel a written good faith forecast estimating, on a
quarterly basis, the quantities of Product that Salix expects to purchase from
Actavis during such Calendar Year (each, an “Informational Forecast”). Each
Informational Forecast shall be non-binding and shall be used for planning
purposes only.

(b) Commencing with a month that is at least [*] ([*]) month prior to the Supply
Term Commencement Date, on the fifteenth (15th) day of each month (or, at
Salix's discretion, at any time from the eighth (8th) day of such month up to
and including the twenty-second (22nd) day of such month), Salix shall deliver
to Actavis and Novel a written good faith forecast estimating the quantities of
Product that Salix expects to purchase from Actavis for each month during the
following twelve (12) months (each, a “Forecast”). The first [*] ([*]) months of
each Forecast shall be a “Firm Forecast”. Except as provided in clause
(c) below, each Forecast shall be non-binding and shall be used for planning
purposes only.

(c) Without duplication of any previously delivered Purchase Order, each Firm
Forecast shall be accompanied by a Purchase Order for Product to be delivered to
Salix during each of the first [*] ([*]) months, respectively, set forth in such
Firm Forecast. The quantity of Product specified in any Purchase Order for
delivery in any month (i) shall be in multiples of the full production lots of
Product set forth on Schedule 2.3(c), (ii) shall not be more than [*] percent
([*]%) of the quantities specified in the most recent Firm Forecast applicable
to such month, without Novel's consent, and (iii) shall, unless otherwise agreed
by Novel in writing, be consistent with Novel’s Current Capacity (or any
increased capacity available to Novel as of the Supply Term Commencement Date
(or, if later, the Qualification Date) or as subsequently agreed pursuant to a
Scale-Up Plan).

(d)With respect to each Purchase Order, Salix shall be obligated to purchase,
and Actavis and Novel shall be obligated to deliver, by the required delivery
date and in the form set forth therein such quantities of Product as are set
forth therein. The requested delivery date for Product shall not be less than
[*] ([*]) days after the Purchase Order is placed. Within [*] ([*]) Business
Days following receipt of a Purchase Order, Actavis shall send a written
acknowledgment (“Acknowledgment”) of its acceptance or rejection of such
Purchase Order, in whole or in part; provided, however, that, if no
Acknowledgment is sent by Actavis within [*] ([*]) Business Days following
receipt of a Purchase Order, the Purchase Order shall be deemed to be accepted.
The Acknowledgement shall either confirm the delivery date set forth in the
Purchase Order or set forth a reasonable alternative delivery date, which shall
not, without Salix’s prior written consent, be later than [*] ([*]) Business
Days following the delivery date set forth in the Purchase Order. In the event
that the terms of any Purchase Order are not consistent with or are in addition
to the terms of this Agreement, the terms of this

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-11-



--------------------------------------------------------------------------------

Agreement shall prevail. Notwithstanding anything in this Section 2.3(d),
Actavis and Novel shall use commercially reasonable efforts to commit to
delivery on the delivery date set forth in each Purchase Order.

(e) Actavis and Novel shall deliver the quantities of Product set forth in each
Purchase Order to Salix by the required delivery date set forth in the related
Acknowledgement (or Purchase Order, if no Acknowledgement is sent) EXW the
Facility (Incoterms 2000). All Product shall be labeled in accordance with
Applicable Law and packed for shipping in accordance with packing instructions
provided by Salix. Title to and risk of loss of Product shall pass to Salix at
the time of delivery.

(f) Each delivery of Product shall be accompanied by (i) a Certificate of
Analysis, (ii) a Certificate of Compliance, (iii) such other documents as may be
required pursuant to the Quality Agreement, and (iv) such other documents as may
be necessary for the sale of the Product.

2.4 Materials.

(a) Novel shall maintain an inventory of Materials in sufficient quantities and
shall use commercially reasonable efforts to supply Salix with quantities of
Product that are up to [*] percent ([*]%) of the quantities specified in each
Firm Forecast. For the avoidance of doubt, Salix shall not be required to supply
any Materials.

(b) Novel shall be responsible for auditing and qualifying its supplier(s) of
Materials and obtaining supplies of Materials in accordance with the
Specifications. All Materials shall conform to the applicable Specifications.

2.5 Invoice and Payment.

(a) Actavis promptly shall invoice Salix for all quantities of Product delivered
in accordance herewith. Payment with respect to Product delivered shall be due
thirty (30) days after receipt by Salix of the invoice with respect thereto;
provided that if Salix rejects such Product pursuant to Section 2.8, then
payment shall be due within thirty (30) days after receipt by Salix of notice
from the Testing Laboratory that the invoiced Product is conforming or, subject
to Section 2.8, receipt by Salix of replacement Product, as the case may be;
provided further, that if Salix disputes any portion of an invoice, it shall pay
the undisputed portion and shall provide Actavis with written notice of the
disputed portion and its reasons therefor, and Salix shall not be obligated to
pay such disputed portion. Actavis and Salix shall use good faith efforts to
resolve any such disputes promptly. In the event of any inconsistency between an
invoice and this Agreement, the terms of this Agreement shall control. Payment
of invoices shall be made by wire transfer to an account designated in writing
by Actavis in United States Dollars.

(b) Except as provided in Sections 2.9, 2.10(e), 2.12(d) and 6.3(d), Actavis
shall be responsible for making any and all payments to Novel in respect of

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-12-



--------------------------------------------------------------------------------

Manufacture and delivery of the Product hereunder. Except as provided in
Sections 2.9, 2.10(e), 2.12(d) and 6.3(d), Salix shall have no obligation
whatsoever to make any payment to Novel in respect of the Manufacture and
delivery of Product hereunder.

2.6 Price. The Per-Unit Supply Price for all Product to be supplied hereunder
shall be as follows:

(a) for all orders of Product ordered for delivery in [*], [*] United States
Dollars ($[*]);

(b) for all orders of Product ordered for delivery in [*], [*] United States
Dollars ($[*]);

(c) for all orders of Product ordered for delivery in [*], [*] United States
Dollars ($[*]);

(d) for all orders of Product ordered for delivery in [*], [*] United States
Dollars ($[*]);

(e) for all orders of Product ordered for delivery in [*], [*] United States
Dollars ($[*]); and

(f) for all orders of Product ordered for delivery in [*] and in each subsequent
[*], an amount equal to the [*] increased by an amount equal to [*], provided
that the amount of such an increase in respect of any [*] shall not exceed [*]
percent ([*]%).

2.7 Warranty.

(a) In connection with each delivery of Product to Salix hereunder, Novel hereby
represents and warrants to Actavis and Salix as of the time of the delivery of
such Product to Salix as follows: (a) such Product is in conformity with the
Specifications and the Certificate of Analysis therefor provided pursuant to
Section 2.3(f); (b) such Product has been Manufactured in conformance with GMP,
all other Applicable Law, this Agreement and the Quality Agreement; (c) title to
such Product will pass to Actavis free and clear of any security interest, lien
or other encumbrance; (d) such Product has been Manufactured in facilities that
are in compliance with all Applicable Law at the time of such Manufacture
(including applicable inspection requirements of FDA and other Regulatory
Authorities); (e) the expiration date of such Product is no earlier than the
later of (i) twenty-four (24) months (or such longer period as may be supported
by subsequent stability studies) after the date the Manufacture of such Product
commenced and (ii) twenty (20) months after the date of delivery; (f) such
Product has not been adulterated or misbranded under the Federal Food, Drug, and
Cosmetic Act, as amended (the “FFDCA”), and similar provisions of other
Applicable Law; and (g)

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-13-



--------------------------------------------------------------------------------

neither Novel nor any of its Affiliates has been debarred or is subject to
debarment pursuant to Section 306 of the FFDCA or listed on either Excluded
List.

(b) In connection with each delivery of Product to Salix hereunder, Actavis
hereby represents and warrants to Salix as of the time of the delivery of such
Product to Salix that title to such Product will pass to Salix free and clear of
any security interest, lien or other encumbrance.

2.8 Failure or Inability to Supply Product.

(a) In the event that Novel, at any time during the Term, shall have reason to
believe that it will be unable to deliver the full quantity of Product
forecasted to be ordered or actually ordered by Salix in a timely manner and in
conformity with the warranty set forth in Section 2.7 (whether by reason of
force majeure or otherwise), Novel shall, as promptly as possible, notify Salix
thereof (and, in any event, shall use its best efforts to provide at least [*]
([*]) days’ advance notice thereof to Salix); and in the event that Actavis, at
any time during the Term, shall have reason to believe that Novel will be unable
to deliver the full quantity of Product forecasted to be ordered or actually
ordered by Salix in a timely manner and in conformity with the warranty set
forth in Section 2.7 (whether by reason of force majeure or otherwise), Actavis
shall, as promptly as possible, notify Salix thereof (and, in any event, shall
use its best efforts to provide at least [*] ([*]) days’ advance notice thereof
to Salix). Promptly after the giving of any notice contemplated by the previous
sentence, the Parties shall meet to discuss how Salix shall obtain such full
quantity of conforming Product. Compliance by Novel or Actavis with this
Section 2.8(a) shall not relieve Novel or Actavis of any other obligation or
liability under this Agreement, including any obligation or liability under
Section 2.8(b) or (c).

(b) Subject to Sections 2.8(e) and 8.2, if Novel fails to deliver the full
quantity of Product specified in a Purchase Order by [*] ([*]) days after the
required delivery date specified therein and in conformity with the warranty set
forth in Section 2.7, then Salix may, at its option, (i) cancel any portion of
such Purchase Order which is not delivered by such date, in which event Salix
shall have no liability with respect to the portion of such Purchase Order so
cancelled, or (ii) accept late delivery of all or any portion of the Product
specified in such Purchase Order, in which event the Per-Unit Supply Price
otherwise payable by Salix to Actavis with respect to all Product accepted by
Salix at least [*] ([*]) days after the required delivery date specified under
such Purchase Order shall be reduced by [*] percent ([*]%).

(c) Subject to Sections 2.8(e) and 8.2, if Novel fails to deliver the full
quantity of Product specified in a Purchase Order by [*] ([*]) days after the
required delivery date specified therein and in conformity with the warranty set
forth in Section 2.7, then Salix may, at its option, (i) accept late delivery of
all or any portion of the Product specified in such Purchase Order, in which
event the Per-Unit Supply Price

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-14-



--------------------------------------------------------------------------------

otherwise payable by Salix to Actavis with respect to all Product accepted by
Salix under such Purchase Order shall be reduced by [*] percent ([*]%) or
(ii) provide written notice to Actavis and Novel of its intention to qualify a
third party manufacturer for Product, in which event Novel shall use its best
efforts promptly to assist Salix to qualify such third party manufacturer
designated by Salix to Manufacture Product, and shall promptly grant to such
third party manufacturer, on a royalty-free, non-exclusive basis, such licenses,
and provide to such third party manufacturer, free of charge, such technical
assistance, as such third party manufacturer may require in order to Manufacture
Product to the then-current Specifications in accordance with the then-current
Manufacturing process for Product, including full technology transfer of the
then-current Manufacturing processes for Product, as well as, at Salix’s option,
sell to Salix, at Novel’s cost, such inventories of Materials as are necessary
to effect such qualification and technology transfer and enable Salix to obtain
an uninterrupted supply of Product, in all cases solely for use by Salix in its
production of Product. For purposes of clarity, Salix may qualify a third party
manufacturer for Product.

(d) In the event that Salix determines, within [*] ([*]) days after delivery
thereof (or within [*] ([*]) days after discovery of any nonconformity that
could not reasonably have been detected by a customary visual inspection on
delivery), that any Product supplied hereunder does not conform to the warranty
set forth in Section 2.7, Salix shall give Actavis and Novel notice thereof
(including a sample of such Product, if applicable). Novel shall undertake
appropriate evaluation of such sample and shall notify Salix and Actavis whether
it has confirmed such nonconformity within [*] ([*]) days after receipt of such
notice from Salix. If Novel notifies Salix and Actavis that it has not confirmed
such nonconformity, the Parties shall submit the dispute to an independent
testing laboratory or other appropriate expert mutually acceptable to the
Parties (the “Testing Laboratory”) for evaluation. All Parties shall cooperate
with the Testing Laboratory’s reasonable requests for assistance in connection
with its evaluation hereunder. The findings of the Testing Laboratory shall be
binding on the Parties, absent manifest error. The expenses of the Testing
Laboratory shall be borne by Actavis and Novel if the testing confirms the
nonconformity and otherwise by Salix. If the Testing Laboratory or Novel
confirms that a lot of Product does not conform to the warranty set forth in
Section 2.7, Actavis and Novel, at Salix’s option, promptly shall (i) supply
Salix with a conforming quantity of Product at the expense of Actavis and Novel
or (ii) reimburse Salix for the Per-Unit Supply Price paid by Salix with respect
to such nonconforming Product if already paid. In addition, Actavis and Novel
promptly shall reimburse Salix for all costs incurred by Salix with respect to
such nonconforming Product. Salix shall have the right to offset any such costs
against any payments owed by Salix to Actavis or Novel under this Agreement.
Novel immediately shall notify Salix and Actavis if at any time it discovers
that any Product delivered hereunder does not conform to the warranty set forth
in Section 2.7.

(e) The rights and remedies provided in this Section 2.8 shall be cumulative and
in addition to any other rights or remedies that may be available to Salix.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-16-



--------------------------------------------------------------------------------

 

2.9Additional Payments. Salix shall make two (2) payments to Novel, for the
benefit of Actavis and Novel as may be agreed between them, for the purposes of
scale-up and the qualification of the Facility, and defraying certain legal and
other expenses relating to this Agreement, the Settlement Agreement, and the
Sublicense Agreement. These payments shall consist of (a) a payment of [*]
United States Dollars ($[*]) within [*] ([*]) Business Days of the [*], and
(ii) a payment of [*] United States Dollars ($[*]) on [*]. These payments shall
be made by wire transfer of immediately available funds to an account designated
in writing by Novel.

2.10 Current Capacity and Scale-Up Plans.

(a) Novel represents and warrants to Salix that Novel’s Capacity as of the
Effective Date is as set forth on Schedule 2.10(a) (the “Current Capacity”).

(b) Novel agrees that at all times during the Term it will not, unless otherwise
agreed in writing by Salix, allow its Capacity to be less than the Current
Capacity or any increased capacity that Novel may subsequently agree to make
available for the Manufacture of the Product.

(c) In the event that at any time during the Term Salix contemplates that its
annual requirements of Product are likely to exceed the Current Capacity (or any
increased Capacity as of such date), Salix shall promptly notify Actavis and
Novel of that fact and the Parties shall thereafter discuss in good faith plans
to increase Novel’s Capacity in respect of the Product so as to meet Salix’s
anticipated needs (as mutually agreed upon in writing, the “Scale-Up Plans”).
Novel agrees to implement any mutually agreed upon Scale-Up Plan as promptly as
possible.

(d) As of [*] ([*]) days prior to the [*], Novel shall provide Salix with a
certificate that, to the best of its knowledge, it will have sufficient Capacity
as of the Supply Term Commencement Date (or, if later, the anticipated
Qualification Date) to fulfill its supply obligations hereunder.

(e) Schedule 2.10(e) reflects the equipment that Novel anticipates it will need
to obtain, and the associated out-of-pocket transportation, installation,
qualification, validation and site preparation costs that it will incur, in
order to outfit the Facility to meet Salix’s current specific requirements in
respect of the Manufacture of the Product. Within [*] ([*]) business days of the
[*], Salix shall advance the amount specified in Schedule 2.10(e) to Novel for
such purposes. Novel shall purchase all such equipment in Salix’s name. Within
[*] ([*])] days of the date Novel has outfitted the Facility to meet Salix’s
current specific requirements in respect of the Manufacture of the Product,
Novel shall provide Salix with an accounting of the cost of such equipment and
associated out-of-pocket costs of transportation, installation, qualification,
validation and site preparation that were incurred by Novel in connection with
this task, accompanied by

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-16-



--------------------------------------------------------------------------------

appropriate supporting documentation, and a refund of any portion of such
advance not spent for such purposes prior to such date of outfitting. In respect
of the equipment, Novel agrees as follows: (i) the equipment shall at all times
remain the property of Salix, and Novel shall have no right, title or interest
therein; (ii) Novel shall not remove or permit the taking of the equipment from
the Facility without Salix’s prior written consent; (iii) Novel shall indemnify
Salix against all claims directly or indirectly arising out of or connected with
its use or custody of such equipment; (iv) Novel shall cooperate with Salix in
making any protective filings under the Uniform Commercial Code as may be
required, in Salix’s sole judgment, to verify, protect and preserve Salix’s
interest in such equipment from the claims of third parties; (v) Novel shall,
upon the request of Salix and at Novel’s expense, firmly and conspicuously affix
to such equipment such decals or labels as are supplied by Salix showing Salix
as the owner of the equipment; (vi) Novel shall make any alterations to such
equipment that may be required by Salix or legally necessary, with prior written
consent from Salix and necessary documentation, and make no other alterations to
the equipment (except for alterations or additions that will not impair the
value or performance of such equipment and that are readily removable without
damage to the equipment); (vii) Novel shall use, maintain and operate such
equipment lawfully, exclusively for the purpose for which it was designed, and
so as to cause such equipment to be in good repair and operating condition and
in at least the same condition as when delivered to Novel hereunder, except for
ordinary wear and tear; (viii) Novel shall at all times protect and defend, at
its own cost and expense, the title of Salix in and to such equipment from and
against any and all claims, liens and legal processes of creditors of Novel;
(ix) with reasonable prior notice to Novel, Salix shall have the right from time
to time (but no more than twice in each Calendar Year) during reasonable
business hours to enter the Facility to inspect such equipment and Novel’s
applicable maintenance records for the purpose of confirming the existence,
condition and proper maintenance of such equipment; and (x) such equipment shall
at all times remain personal property, notwithstanding that such equipment, or
any part thereof, may be affixed or attached to real property or any
improvements thereon. Novel shall have the right to use such equipment for
purposes other than the Manufacture of Product hereunder, without rent, provided
that such use does not interfere with the Manufacture of Product hereunder in a
timely manner and otherwise in compliance with the provisions of this Agreement.
Upon termination of this Agreement, Novel shall have the right to purchase the
equipment from Salix for its fair market value at that time. That value shall
initially be determined by an independent third party used equipment appraisal
obtained by Novel, at Novel’s expense. Salix shall have [*] ([*]) days to
determine, and notify, Novel whether it accepts the Novel appraisal or will
obtain its own independent third party used equipment appraisal of the
equipment, at Salix’s expense. If Salix disputes the Novel appraisal and
provides its own appraisal, then Novel shall have [*] ([*]) days from its
receipt of the Salix appraisal to accept that appraisal or to engage a third
appraisal, using an appraiser jointly selected and engaged by Salix and Novel,
at their shared expense, whose determination shall be binding, absent manifest
error. If a third appraisal is engaged, then Novel shall have [*] ([*]) days
from the delivery of such appraisal to determine and notify Salix whether it
will purchase the equipment at the valuation

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-17-



--------------------------------------------------------------------------------

determined in such third appraisal. If Novel agrees to purchase the equipment
from Salix in accordance with the foregoing, then Salix and Novel shall complete
such purchase within [*] ([*]) days. If Novel determines that it does not wish
to purchase the equipment or fails to give Salix timely notice as contemplated
by the preceding sentences, then Novel shall, at its expense, de-install,
inspect, test, properly pack and return any equipment purchased by Salix under
this Section 2.10(e) (but not the Facility’s related fixtures and equipment,
such as air handlers), free of all liens and rights of others, by delivering it
to Salix EXW the Facility (Incoterms 2000).

2.11 Costs and Expenses. Except as otherwise explicitly set forth herein, Novel
shall be solely responsible for all costs and expenses incurred in connection
with Qualification and the Manufacture of Product hereunder, including costs and
expenses of personnel, quality control testing, Manufacturing facilities and
equipment, and Materials.

2.12 Amendment of Specifications.

(a) Salix may amend, modify or supplement the Specifications, the Manufacturing
process, or the test methods for the Product unilaterally and in its sole
discretion (i) at any time, for the purpose of complying with any Regulatory
Approval, GMP and all other Applicable Law and compendia or, (ii) upon [*] ([*])
days’ prior written notice (or such longer notice period as may be agreed in
writing by the Parties in order to permit Novel sufficient time to implement
such changes in a commercially reasonable time frame) for any other purpose.
Salix promptly shall provide Novel and, upon request, Actavis, with appropriate
documentation relating to any such changes.

(b) Actavis and Novel shall not in any respect amend, modify or supplement the
Specifications, the Manufacturing process, or the test methods for Product or
any Materials or sources of Materials used in connection with Manufacturing
Product without the prior written consent of Salix.

(c) In the event that any amendment to the Specifications, the Manufacturing
process, or the test methods for Product adversely affects Novel’s ability to
maintain its Capacity at the Current Capacity (or any increased capacity
available to Novel as of the Supply Term Commencement Date (or, if later, the
Qualification Date) or as subsequently agreed pursuant to a Scale-Up Plan) the
Parties shall discuss in good faith a Scale-Up Plan to address such shortfall in
Capacity and Novel shall implement any mutually agreed Scale-Up Plan as promptly
as possible.

(d) Salix shall reimburse Novel for reasonable expenses or increased costs that
are actually incurred by Novel in connection with any amendment of the
Specifications or the Manufacturing process for the Product required by Salix
pursuant to Section 2.12(a), including reasonable costs of capital equipment and
process upgrades and obsolescence of Materials, goods-in-process, and finished
goods not suitable for

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-18-



--------------------------------------------------------------------------------

other use in the business or operations of Novel or any of its Affiliates;
provided, however, that Salix’s liability for such reimbursement shall be
limited to levels of inventory that are consistent with the most recent Firm
Forecast; and further provided, that Salix and Novel shall engage in good faith
discussions regarding the amount of such expenses.

(e) Novel shall be solely responsible for any and all increased costs or
out-of-pocket expenses incurred by it or Salix as a result of any amendment of
the Specifications or the Manufacturing process for Product (i) requested by
Novel and consented to in writing by Salix or (ii) required by Salix as a result
of Novel’s failure to Manufacture Product in conformity with the warranty set
forth in Section 2.7.

2.13 Quality Agreement. Within [*] ([*])] days after the [*], and in any event
prior to any commercial sale of Product, the Parties shall prepare and enter
into a reasonable and customary quality assurance agreement that shall set forth
the terms and conditions upon which Actavis and Novel will conduct their quality
activities in connection with this Agreement (the “Quality Agreement”). Each
Party shall duly and punctually perform all of its obligations under the Quality
Agreement.

2.14 Quality Control Analyses and Release.

(a) Novel shall be responsible for all quality control analyses of Materials and
Product.

(b) All Product shall be released by Novel, in each case in accordance with the
terms of the Quality Agreement, prior to final release by Salix.

2.15 Maintenance of Facility.

(a) Except as otherwise approved in writing by Salix, Actavis shall have the
Product Manufactured exclusively by Novel and Novel shall Manufacture the
Product exclusively at the Facility.

(b) Novel shall ensure that any and all licenses, registrations, and Regulatory
Authority approvals required by Applicable Law to be obtained in connection with
the Facility and equipment used in connection with the Manufacture of Product by
Novel so as to permit Novel to Manufacture Product and have it supplied by
Actavis to Salix as contemplated hereunder have been obtained and are in all
respects current and in full force and effect.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-19-



--------------------------------------------------------------------------------

 

(c) Novel shall at all times during the Term maintain the Facility and such
equipment in a state of repair and operating efficiency consistent with the
requirements of the Specifications, GMP and all other Applicable Law.

(d) Novel shall maintain in the Facility adequate holding accommodations for
Product manufactured for Salix hereunder and the Materials used in Manufacturing
Product for Salix hereunder as and to the extent required by the Specifications,
GMP and all other Applicable Law.

(e) Novel shall only use disposal services or sites that have appropriate
environmental permits and are in compliance with Applicable Law.

2.16 Regulatory Cooperation of Actavis and Novel. Actavis and Novel shall
cooperate with any reasonable requests for assistance from Salix with respect to
obtaining and maintaining any and all Regulatory Approvals required in
connection with the sourcing of Product by Salix hereunder and the sale of
Product in the Territory, including by:

(a) at Actavis’s or Novel’s own cost (as the case may be), making its employees,
consultants and other staff available upon reasonable notice during normal
business hours to attend meetings with Regulatory Authorities concerning
Materials or Product or any component or intermediate thereof; and

(b) at Actavis’s or Novel’s own cost (as the case may be), disclosing and making
available to Salix, in whatever form Salix may reasonably request, all
Manufacturing and quality control data, CMC Data and other information related
to Materials or Product or any component or intermediate thereof and the
Manufacturing process therefor as is reasonably necessary or desirable to
prepare, file, obtain and maintain any Regulatory Approval required in
connection with the sourcing of Product by Salix hereunder and the sale of
Product in the Territory.

2.17 Inspection by Salix. Novel agrees that Salix and its agents (so long as
such agents have entered into binding confidentiality agreements with Salix
providing for obligations no less strict than Salix’s confidentiality
obligations to Novel hereunder) shall have the right, as required by Applicable
Law or otherwise once each Calendar Year, or otherwise for cause, upon
reasonable prior notice to Novel and during normal business hours, to inspect
the Facility as well as the Manufacturing of Product and any component or
intermediate thereof, including inspection of (a) Materials, (b) the holding
facilities for Materials or Product or any component or intermediate thereof,
(c) the equipment used in the Manufacture of Product or any component or
intermediate thereof, and (d) all records relating to such Manufacturing and the
Facility (to the extent they relate to Product or any component or intermediate
thereof). Following such audit, Salix shall discuss its observations and
conclusions with Novel and Novel shall implement such corrective actions as may
be

 

 



--------------------------------------------------------------------------------

reasonably determined by Salix within [*] ([*]) days after notification thereof
by Salix or such longer period as may be agreed by Salix and Novel.

2.18 Notification of Regulatory Inspections; Communications.

(a) Novel shall notify Salix by telephone within twenty-four (24) hours, and in
writing within two (2) Business Days, after learning of any proposed visit to,
or inspection of, the Facility by any Regulatory Authority and immediately by
telephone after learning of any unannounced visit to, or inspection of, the
Facility by any Regulatory Authority if such visit or inspection primarily
relates to the Facility’s compliance with GMP, the Manufacture of the Product,
or the Manufacture of any other product containing polyethylene glycol 3350 as
an active pharmaceutical ingredient. Novel shall also notify Salix by telephone
within twenty-four (24) hours, and in writing within two (2) Business Days, if
the visit to, or inspection of, the Facility by such Regulatory Authority
becomes directed towards the Facility’s compliance with GMP, the Manufacture of
the Product, or the Manufacture of any other product containing polyethylene
glycol 3350 as an active pharmaceutical ingredient.

(b) In the case of any such visit or inspection that relates to the Facility’s
compliance with GMP in respect of the Manufacture of the Product or directly to
the Manufacture of the Product, Novel shall permit Salix or its agents to be
present and participate in such visit or inspection.

(c) Novel shall provide to Salix a copy of (i) any report and other written
communication (or the relevant portions thereof) received from such Regulatory
Authority in connection with a visit to or inspection of the Facility that
relates to compliance with GMP in respect of the Manufacture of the Product or
directly to the Manufacture of the Product; (ii) any warning letters or similar
communications from a Regulatory Authority in respect of the Facility; and
(iii) any written communications received from a Regulatory Authority relating
to the Facility’s compliance with GMP in respect of the Manufacture of the
Product or directly to the Manufacture of the Product or any component or
intermediate thereof or any equipment or Manufacturing process used in
connection with the Manufacture of Product or any component or intermediate
thereof, in each case within [*] ([*]) Business Days after receipt thereof.
Novel shall consult with Salix concerning the response of Novel to each such
communication. Novel shall provide Salix with a copy of all draft responses for
comment as soon as possible and all final responses for review and approval,
which shall not be unreasonably withheld, conditioned or delayed, within [*]
([*]) Business Days prior to submission thereof.

2.19 Recalls and Withdrawals.

(a) Actavis and Novel jointly and severally agree promptly to reimburse Salix
for any and all documented out-of-pocket costs reasonably incurred by Salix with

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-21-



--------------------------------------------------------------------------------

respect to recalls and market withdrawals of Product, including associated
retrieval of Product, returns of Product, destruction of Product, replacement of
Product, and fees and penalties owed to third parties, as and to the extent such
recalls or market withdrawals result from breach of the obligations of Actavis
or Novel under this Agreement or the negligence or willful misconduct of Actavis
or Novel. Salix shall have the right to offset any such costs against any
payments owed by Salix to Actavis or Novel under this Agreement.

(b) Notwithstanding anything else in this Agreement to the contrary,
(i) Actavis’s and Novel’s joint liability to Salix pursuant to Section 2.19(a)
in respect of any one recall or market withdrawal event shall not exceed [*]
United States Dollars ($[*]), and (ii) Salix acknowledges and agrees that
Actavis’s and Novel’s sole liability to Salix for costs of the type identified
in Section 2.19(a) shall be as set forth in this Section 2.19.

(c)For the avoidance of doubt, [*] shall be considered “one recall or market
withdrawal event.”

2.20 Compliance with Applicable Laws.

(a) Novel shall strictly comply, and shall cause each of its Materials suppliers
to strictly comply, with GMP and all other Applicable Law in carrying out the
Manufacturing of Product and any component or intermediate thereof and its other
duties and obligations under this Agreement. Upon Salix’s request, Novel shall
certify in writing its compliance with this Section 2.20(a) and shall provide
all permits, certificates and licenses that may be required for its performance
under this Agreement.

(b) Actavis shall strictly comply with all Applicable Law in carrying out its
obligations to supply Product and its other duties and obligations under this
Agreement. Upon Salix’s request, Actavis shall certify in writing its compliance
with this Section 2.20(b) and shall provide all permits, certificates and
licenses that may be required for its performance under this Agreement.

2.21 Retention of Manufacturing Records and Samples.

(a) Novel shall generate, retain and maintain, both during the Term and
thereafter:

(i) all records necessary to comply with GMP and all other Applicable Law
relating to the Manufacture of Product or any component or intermediate thereof.
Without limiting the foregoing, records shall be made concurrently with the
performance of each step in the Manufacture of Product and in such a manner that
at any time successive steps in the Manufacture and distribution of any batch
may be traced by an inspector. Such records shall be legible and indelible,
shall identify the Person

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-22-



--------------------------------------------------------------------------------

immediately responsible, shall include dates of the various steps and be as
detailed as necessary for a clear understanding of each step by an individual
experienced in the manufacture of pharmaceutical products;

(ii) all Manufacturing records, standard operating procedures, equipment log
books, batch manufacturing records, laboratory notebooks and all raw data
relating to the Manufacturing of Product and any component or intermediate
thereof;

(iii) samples of each batch and Materials. Samples shall include a quantity of
representative material of each batch and Materials sufficient to perform at
least full duplicate quality control testing, and shall specify the dates of
Manufacture and packaging thereof. Samples so retained shall be selected at
random from either final container material or from bulk and final containers;
provided that they include at least one final container as a final package, or
package-equivalent of such filling of each batch. Such sample shall be stored at
temperatures and under conditions which will maintain the identity and integrity
of the relevant sample; and

(iv) such other records and samples as Salix reasonably may require in order to
ensure compliance by Novel with the terms of this Agreement and Applicable Law.

(b) Without prejudice to Novel's obligations pursuant to Section 2.21(a), Novel
shall diligently complete the master batch record for Product during the
Manufacture of such Product.

(c) Actavis shall generate, retain and maintain, both during the Term and
thereafter, such records in respect of its activities under this Agreement as
may be required by Applicable Law and such other records as Salix may reasonably
require in order to ensure compliance by Actavis with the terms of this
Agreement and Applicable Law.

(d) All Materials, samples, records and other items referred to in
Section 2.21(a), (b), and (c) shall be retained by Actavis or Novel, as
applicable, for the longer of (i) such period as may be required by GMP and all
other Applicable Law and (ii) five (5) years.

2.22 Exclusive Supply Arrangement. For as long as there is at least one Valid
Claim in the Territory for any Product Patent, then, to the maximum extent
permitted by Applicable Law, except only as and to the extent contemplated by
the Settlement Agreement and the Sublicense Agreement, Actavis and Novel shall
not, and Actavis and Novel shall cause their respective Affiliates not to,
distribute, market, promote, offer for sale, sell or otherwise supply Product,
Covered Product or any generic versions thereof, directly or indirectly, whether
at wholesale or retail, to any Person other than Salix or its Affiliates.

 

-23-



--------------------------------------------------------------------------------

The limitation of this Section 2.22 shall terminate as of the end of the Term or
upon a Settlement Termination Event, as such term is defined in the Settlement
Agreement.

2.23 Second Source.

(a) Salix shall have the right to secure a second source of Product. Novel shall
promptly grant to such third party manufacturer as may be designated by Salix as
a second source of Product, on a royalty-free, non-exclusive basis, such
licenses, and provide to such third party manufacturer, free of charge, such
technical assistance, as such third party manufacturer may require in order to
Manufacture Product to the then-current Specifications in accordance with the
then-current Manufacturing process for Product, including full technology
transfer of the then-current Manufacturing processes for Product, as well as, at
Salix’s option and cost, such excess inventories of Materials as are necessary
to effect such technology transfer and enable Salix to obtain an uninterrupted
supply of Product, in all cases solely for use by Salix in its production of
Product.

(b) The qualification of a second source of Product pursuant to this
Section 2.23 shall not alter or qualify Salix’s obligations in respect of the
purchase of Product hereunder.

ARTICLE III. INTELLECTUAL PROPERTY

3.1 Ownership of Inventions.

(a) Except as otherwise expressly provided in this Article III, each Party shall
own all right, title and interest in and to any Inventions that are conceived,
discovered, developed or otherwise made exclusively by or on behalf of such
Party or its Affiliates, employees or contractors in performing such Party’s
obligations hereunder or in respect of such Party’s activities in respect
hereof. Salix hereby grants to Novel a royalty-free, non-exclusive license to
use all such right, title and interest in and to any such Inventions that Salix
may develop for the sole purpose of performing Novel’s obligations hereunder or
exercising Novel’s rights hereunder. Actavis and Novel hereby grant to Salix an
irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive license, with
the right to enforce and to grant sublicenses through multiple tiers, to use all
such right, title and interest in and to any such Inventions that either of them
may develop relating to the Product (“Product Inventions”).

(b) Those Parties conceiving, discovering, developing or otherwise making a
Joint Invention shall jointly own all right, title and interest in and to such
Joint Invention. Actavis and Novel shall, and do hereby, grant to Salix an
irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive license, with
the right to grant sublicenses through multiple tiers, under all of their right,
title and interest in and to all

 

-24-



--------------------------------------------------------------------------------

Joint Inventions to Exploit the Product. Salix shall, and does hereby, grant
such of Actavis and Novel as may have been involved, directly or through an
Affiliate, in conceiving, discovering, developing or otherwise making a Joint
Invention an irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive
license, with the right to grant sublicenses through multiple tiers, under all
of Salix's right, title and interest in and to the Joint Invention to Exploit
the Product. Each of Salix, on the one hand, and Actavis and Novel, on the other
hand, shall, and shall cause its Affiliates to, promptly disclose in writing to
the other the discovery, development, making, conception or reduction to
practice of any Joint Invention.

3.2 Prosecution of Invention Patents. Salix shall have the first right, but not
the obligation, to prepare, file, prosecute and maintain any patent applications
and patents covering Joint Inventions and Product Inventions (collectively, the
"Invention Patents," and each, an "Invention Patent") and shall be responsible
for related interference, re-issuance, re-examination and opposition
proceedings; provided, however, that if Salix plans to abandon an Invention
Patent, Salix shall notify Actavis and Novel in writing at least [*] ([*]) days
in advance of the due date of any payment or other action that is required to
prepare, file, prosecute or maintain such Invention Patent, and Actavis and
Novel or either of them may elect, upon written notice within such [*] ([*]) day
period to Salix, to make such payment or take such action, at their or its own
expense, and thereafter to become the sole owners or owner of such Invention
Patent. In such event, Salix shall cooperate, without additional consideration,
to assign and transfer all of its right, title and interest in and to such
Invention Patent to Actavis and Novel or either of them, as the case may be, as
the sole owners or owner.

3.3 United States Law. The determination of whether Inventions are conceived,
discovered, developed or otherwise made by a Party for the purpose of allocating
proprietary rights (including patent, copyright or other intellectual property
rights) therein, shall, for purposes of this Agreement, be made in accordance
with applicable law in the United States. In the event that United States law
does not apply to the conception, discovery, development or making of any
Invention hereunder, each Party shall, and does hereby, assign, and shall cause
its Affiliates to so assign, to the other Parties, without additional
compensation, such right, title and interest in and to any Inventions, as well
as any intellectual property rights with respect thereto, as necessary to fully
effect ownership as contemplated by Section 3.1.

3.4 Corporate Names. Actavis and Novel shall, and do hereby, grant to Salix a
non-exclusive, royalty-free license, with the right to grant sublicenses through
multiple tiers, to use such Corporate Names of Actavis and Novel or their
Affiliates, solely as may be required by Applicable Law, in connection with
Salix's sale or documentation of the chain of custody of Product in the
Territory.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-26-



--------------------------------------------------------------------------------

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES; COVENANTS

4.1 Representations and Warranties of Each Party. Each Party hereby represents
and warrants to the other Parties as of the Effective Date as follows:

(a) Such Party (i) is duly formed and in good standing under the laws of the
jurisdiction of its formation, (ii) has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder, and
(iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

(b) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

(c) The execution and delivery of this Agreement and the performance of such
Party's obligations hereunder (i) do not and will not conflict with or violate
any requirement of applicable law or any provision of the articles of
incorporation, bylaws, limited partnership agreement or other similar documents
of such Party and (ii) do not and will not conflict with, violate, or breach, or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.

4.2 Additional Warranties and Covenants of Actavis and Novel. Each of Actavis
and Novel hereby represents, warrants and covenants to Salix that:

(a) Neither it nor any of its Affiliates has been debarred or is subject to
debarment pursuant to Section 306 of the FFDCA or listed on either Excluded
List.

(b) Neither it nor any of its Affiliates will use in any capacity, in connection
with the services to be performed under this Agreement, any Person who has been
debarred pursuant to Section 306 of the FFDCA, or who is the subject of a
conviction described in such section, or listed on either Excluded List.

 

-26-



--------------------------------------------------------------------------------

 

(c) It will inform Salix in writing immediately if it or any Person who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the FFDCA or listed on either Excluded List, or if
any action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of its knowledge, is threatened, relating to the
debarment or conviction under Section 306 of the FFDCA, or listing on either
Excluded List, of it or any Person performing services hereunder.

4.3 Disclaimer of Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.

ARTICLE V. CONFIDENTIALITY

5.1 Confidential Information. Subject to the provisions of Sections 5.2 and 5.3,
at all times during the Term and for seven (7) years following the expiration or
termination of this Agreement, the Receiving Party (a) shall keep completely
confidential and shall not publish or otherwise disclose any Confidential
Information furnished to it by the Disclosing Party, except to those of the
Receiving Party's employees, Affiliates, or consultants who have a need to know
such information to perform such Party’s obligations hereunder (and who shall be
advised of the Receiving Party’s obligations hereunder and who are bound by
confidentiality obligations with respect to such Confidential Information no
less onerous than those set forth in this Agreement) (collectively,
“Recipients”) and (b) shall not use Confidential Information of the Disclosing
Party directly or indirectly for any purpose other than performing its
obligations or exercising its rights hereunder. The Receiving Party shall be
jointly and severally liable for any breach by any of its Recipients of the
restrictions set forth in this Agreement.

5.2 Exceptions to Confidentiality. The Receiving Party’s obligations set forth
in this Agreement shall not extend to any Confidential Information of the
Disclosing Party:

(a) that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of a Receiving Party or its Recipients;

(b) that is received from a third party without restriction and without breach
of any agreement between such third party and the Disclosing Party;

 

-27-



--------------------------------------------------------------------------------

 

(c) that the Receiving Party can demonstrate by competent evidence was already
in its possession without any limitation on use or disclosure prior to its
receipt from the Disclosing Party;

(d) that is generally made available to third parties by the Disclosing Party
without restriction on disclosure; or

(e) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party.

5.3 Disclosure.

(a) Each Party may disclose Confidential Information to the extent that such
disclosure is:

(i) made in response to a valid order of a court of competent jurisdiction or
other governmental body of a country or any political subdivision thereof of
competent jurisdiction; provided, however, that, if permitted by law, the
Receiving Party shall first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information or documents that
are the subject of such order be held in confidence by such court or
governmental body or, if disclosed, be used only for the purposes for which the
order was issued; and provided further that if a disclosure order is not quashed
or a protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information that is legally required to be disclosed in such response to such
court or governmental order;

(ii) made pursuant to Section 2.23; or

(iii) otherwise required by law or regulation, in the opinion of legal counsel
to the Receiving Party.

(b) Salix may disclose Confidential Information to the extent that such
disclosure is made to Regulatory Authorities as required in connection with any
filing, application or request for Regulatory Approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information.

(c) To the extent, if any, that a Party concludes in good faith that it is
required by applicable laws or regulations to file, register or otherwise
disclose this Agreement or Confidential Information to a governmental authority,
including the FDA or the U.S. Securities and Exchange Commission, such Party may
do so, and the other Party shall cooperate in any such filing or notification,
including by executing all documents reasonably required in connection
therewith. In such situation, the filing Party shall request confidential
treatment of sensitive provisions of the Agreement, to the extent permitted by
Applicable Law and in consultation with the other Party. The Parties

 

-28-



--------------------------------------------------------------------------------

shall promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement, and shall cooperate to
respond to any request for further information therefrom.

(d) Novel may disclose Confidential Information to Actavis solely to the extent
necessary to keep Actavis informed with respect to the general status of its
facility qualification efforts as contemplated hereby and this Agreement and
quantities of Product ordered or purchased under this Agreement and amounts paid
or required to be paid by Salix therefor; provided, however, that such
Confidential Information shall, following such disclosure, remain subject to
this Article V in the hands of both Actavis and Novel.

5.4 Notification. The Receiving Party shall notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party's discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

5.5 Remedies. Each Party agrees that the unauthorized use or disclosure of any
information by the Receiving Party in violation of this Agreement will cause
severe and irreparable damage to the Disclosing Party. In the event of any
violation of this Article V, the Receiving Party agrees that the Disclosing
Party shall be authorized and entitled to obtain from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, without the
necessity of proving irreparable harm or monetary damages, as well as any other
relief permitted by applicable law. The Receiving Party agrees to waive any
requirement that the Disclosing Party post bond as a condition for obtaining any
such relief.

5.6 Use of Names. No Party shall mention or otherwise use the name, insignia,
symbol, trademark, trade name or logotype of any other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 5.6 shall not prohibit any Party from making any disclosure identifying
another Party that is required by Applicable Law; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information.

5.7 Press Releases. Except as expressly provided in Section 5.3, no Party shall
make a press release or other public announcement regarding this Agreement, the
terms hereof or the transactions contemplated hereby without the prior written
approval of the other Parties. Each Party shall provide the others with the
proposed text of any such press release or public announcement for review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, as early as possible, but in no event less than four (4) Business Days
in advance of the publication, communication or dissemination thereof; provided,
however, that a receiving Party shall be deemed to have approved any such

 

-29-



--------------------------------------------------------------------------------

press release or public announcement if it fails to notify the proposing Party
in writing of any objections to such press release or public announcement within
three (3) Business Days after receipt by the receiving Party of the text of such
public announcement.

ARTICLE VI. TERM AND TERMINATION

6.1 Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and, unless earlier terminated in accordance with the terms
hereof, shall, unless otherwise directed by notice given by Salix to Actavis and
Novel, expire on the earlier of:

(a) the first date on which there is no longer (i) a Product Patent that
includes at least one Valid Claim in the Territory or (ii) any Data Exclusivity
with respect to the Product in the Territory; provided, however, that if Salix
or, to Salix’s knowledge, Norgine intends to withdraw all of the Product
Patents, Salix shall give Actavis and Novel [*] ([*]) days’ notice prior to
withdrawal; and

(b) the Start Date (as such term is defined in the Sublicense Agreement).

6.2 Termination. In addition to any other provision of this Agreement expressly
providing for termination of this Agreement, this Agreement may be terminated as
follows:

(a) By Salix. Salix may terminate this Agreement immediately upon notice to
Actavis and Novel

(i)in the event that Regulatory Authorities require or cause the permanent and
full withdrawal of Product from the Territory (it being acknowledged and agreed
that in the event that Regulatory Authorities require or cause a temporary
withdrawal of Product from the Territory, this Agreement will be suspended until
the Product is once again permitted to be marketed, but it will not in such
circumstances be terminated);

(ii) in the event that a Settlement Termination Event (as such term is defined
in the Settlement Agreement) occurs;

(iii) in the event that, following Salix’s exercise of its rights under the
first sentence of Section 6.4(b), Actavis or such third party manufacturer as
shall have been designated by Actavis and approved by Salix in accordance with
the provisions of Section 6.4(b) shall not within [*] ([*]) days following the
date of the notice given by Salix pursuant to the first sentence of
Section 6.4(b) have achieved qualification to supply Product to Salix as
contemplated by Section 2.1, so long as such failure is not

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-30-



--------------------------------------------------------------------------------

attributable to any material extent to the failure of Salix to have fulfilled
its obligations under Section 6.4(b);

(iv) in the event of any material breach by either Actavis or Novel in the
performance of any of its obligations herein contained that (if curable) has not
been cured by the defaulting Party within (a) in the case of any material breach
other than one involving failure to make a payment required under this
Agreement, [*] ([*]) days after receiving written notice thereof from Salix; and
(b) in the case of any material breach involving a failure to make a payment
required under this Agreement, [*] ([*]) days after receiving written notice
thereof from Salix; or

(v) as provided in Section 6.4(c).

(b) By Actavis and Novel. This Agreement may be terminated by Actavis and Novel,
acting together:

(i) immediately upon written notice to Salix if Salix shall

(A) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of Salix or of its assets,

(B) propose a written agreement of composition or extension of its debts,

(C) be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof,

(D) propose or be a party to any dissolution or liquidation,

(E) make an assignment for the benefit of its creditors, or

(F) admit in writing its inability generally to pay its debts as they fall due
in the general course;

(ii) immediately upon written notice to Salix in the event of any material
breach by Salix in the performance of any of its obligations herein contained
that (if curable) has not been cured by Salix within (a) in the case of any
material breach other than one involving failure to make a payment required
under this Agreement, [*] ([*]) days after receiving written notice thereof from
Actavis and Novel; and (b) in the case of any material breach involving a
failure to make a payment required under this Agreement, [*] ([*]) days after
receiving written notice thereof from Actavis and Novel.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-31-



--------------------------------------------------------------------------------

 

(c) By Any Party. This Agreement may be terminated by any Party:

(i) immediately upon written notice to the other Parties in the event that, as a
result of an order of government or any other official authority, the continued
operation of this Agreement in its entirety or in substantial part is prohibited
or prevented; or

(ii) as provided in Section 8.2.

6.3 Effect of Expiration or Termination.

(a) The expiration or earlier termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and the provisions of Sections 2.5, 2.7, 2.10(e),
2.14, 2.16, 2.19, 2.21, Articles III, IV and V, this Article VI, Article VII and
Article VIII shall survive the expiration or termination of this Agreement.
Except as otherwise expressly provided herein, termination of this Agreement in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available at law or in equity.

(b) Upon expiration or earlier termination of this Agreement, each Party, at the
request of another, shall return all data, files, records and other materials in
its possession or control containing or comprising the requesting Party’s
Confidential Information except that the legal department of such Party may
retain one copy for archival purposes.

(c) Upon expiration of this Agreement or any earlier termination of this
Agreement by Salix pursuant to Section 6.2(a)(iii) or (iv) or (v) or (c), then,
at Salix’s option, Novel shall use its best efforts promptly to assist Salix to
qualify a third party manufacturer designated by Salix to Manufacture Product to
meet Salix’s requirements, in which event Novel shall use its best efforts
promptly to assist Salix to qualify such third party manufacturer to Manufacture
Product, and shall promptly grant to such third party manufacturer, on a
royalty-free, non-exclusive basis, such licenses, and provide to such third
party manufacturer, free of charge in the event of a termination of this
Agreement by Salix pursuant to Section 6.2(a)(iii), (iv) or (v) or (c) and at
Novel’s standard time and materials cost in the event of an expiration of this
Agreement, such technical assistance, as such third party manufacturer may
require in order to Manufacture Product to the then-current Specifications in
accordance with the then-current Manufacturing process for Product, including
full technology transfer of the then-current Manufacturing processes for
Product, as well as, at Salix’s option and cost, such inventories of Materials
as are necessary to effect such qualification and technology transfer and enable
Salix to obtain an uninterrupted supply of Product, in all cases solely for the
purposes of Salix’s production of Product.

 

 



--------------------------------------------------------------------------------

 

(d) Upon any termination of this Agreement by Salix pursuant to
Section 6.2(a)(i) or (ii) or by Actavis and Novel pursuant to Section 6.2(b) or
by Actavis or Novel pursuant to Section 6.2(c), Salix shall (i) purchase from
Actavis the amount of Product that is subject to Purchase Orders outstanding at
the time of such termination; (ii) reimburse Novel for work in process and
Materials that Novel has purchased for the purpose of supplying Product in
accordance with this Agreement; and (iii) pay Novel’s [*] for any such work in
process and Novel’s [*] from its suppliers for any such Materials.

(e) Except as and to the extent contemplated by Section 6.3(d), upon expiration
of this Agreement or any earlier termination of this Agreement, Novel
immediately shall cease all Manufacturing of Product pursuant to this Agreement,
and all existing Purchase Orders shall, at Salix’s option, be deemed canceled.

(f) Following expiration or termination of this Agreement, Actavis and Novel
shall provide such reasonable cooperation and support with respect to regulatory
matters as Salix may require in order to dispose of previously purchased
Product.

6.4 Bankruptcy of Actavis or Novel.

(a) In the event Actavis shall

(i) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of Actavis or of its assets,

(ii) propose a written agreement of composition or extension of its debts,

(iii)be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof,

(iv) propose or be a party to any dissolution or liquidation,

(v) make an assignment for the benefit of its creditors, or

(vi) admit in writing its inability generally to pay its debts as they fall due
in the general course,

then Salix shall have the right, immediately upon written notice to Actavis and
Novel, to require that Novel assume and thereafter perform any and all
obligations of Actavis under

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-33-



--------------------------------------------------------------------------------

this Agreement. Upon the giving of such notice, Novel shall automatically,
without further action by any Party, succeed to any and all rights, and assume
and thereafter perform any and all obligations, of Actavis under this Agreement;
provided, however, that notwithstanding any such assignment, Actavis shall
remain liable for its performance under this Agreement and no such assignment
shall in any manner limit or impair the obligations of Actavis hereunder.

(b) In the event Novel shall

(i) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of Novel or of its assets,

(ii) propose a written agreement of composition or extension of its debts,

(iii) be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof,

(iv) propose or be a party to any dissolution or liquidation,

(v) make an assignment for the benefit of its creditors, or

(vi) admit in writing its inability generally to pay its debts as they fall due
in the general course,

then Salix shall have the right, immediately upon written notice to Actavis and
Novel, to require that Actavis use commercially reasonable efforts to assume and
thereafter perform any and all obligations of Novel under this Agreement. Upon
the giving of such notice, Actavis shall automatically, without further action
by any Party, succeed to any and all rights, and assume and thereafter perform
any and all obligations, of Novel under this Agreement; provided, however, that
notwithstanding any such assignment, Novel shall remain liable for its
performance under this Agreement and no such assignment shall in any manner
limit or impair the obligations of Novel hereunder. In the event that Salix
should invoke its rights under the preceding sentence of this Section 6.4(b),
then (i) Actavis and Salix shall use their commercially reasonably efforts to
effect the qualification of Actavis (or such third party manufacturer as Actavis
may propose and Salix may, in its sole but reasonable discretion, approve) to
Manufacture Product not later than [*] ([*]) days following the date of Salix’s
notice pursuant to the provisions of the preceding sentence, including by
(A) timely undertaking such quality and manufacturing systems reviews and audits
of the relevant manufacturing facility and Actavis's or such third party
manufacturer’s other operations as are necessary or advisable in order to
prepare for Actavis’s or such third party manufacturer's qualification,
(B) timely making

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-34-



--------------------------------------------------------------------------------

all filings and taking all such other actions as are necessary or advisable to
the obtaining of all Regulatory Approvals necessary for Actavis or such third
party manufacturer to Manufacture Product hereunder, (C) timely causing to be
transferred to the possession of Actavis or such third party manufacturer such
of the equipment contemplated by Section 2.10(e) that is then owned by Salix as
may be necessary to permit or facilitate the Manufacture of Product by Actavis
or such third party manufacturer, as the case may be, and (D) causing Novel to
timely assist in this respect by providing Actavis the necessary technology
transfer, data, information and other technical assistance reasonably required
by Actavis or such third party manufacturer to become qualified to Manufacture
Product to be supplied hereunder (including, for the avoidance of doubt,
permitting, at any time when there is reason to believe that Novel will
become the subject of any of the events described in the first sentence of this
Section 6.4(b), the transfer of such technology prior to the exercise of Salix’s
rights under Section 6.4(b), if reasonably requested by Novel and Actavis); and
(ii) Novel shall use its best efforts promptly to assist Salix to qualify
Actavis or such third party manufacturer to Manufacture Product to meet Salix’s
requirements and shall promptly grant to Actavis or such third party
manufacturer, on a royalty-free, non-exclusive basis, such licenses, and provide
to Actavis or such third party manufacturer, free of charge, such technical
assistance, as Actavis or such third party manufacturer may require in order to
Manufacture Product to the then-current Specifications in accordance with the
then-current Manufacturing process for Product, including full technology
transfer of the then-current Manufacturing processes for Product, as well as, at
Salix’s option and cost, such inventories of Materials as are necessary to
effect such qualification and technology transfer and enable Salix to obtain an
uninterrupted supply of Product.

(c) In the event that Salix shall exercise or become entitled to exercise its
right under Section 6.4(a) to require that Novel assume and thereafter perform
any and all obligations of Actavis under this Agreement, or under Section 6.4(b)
to require that Actavis assume and thereafter perform any and all obligations of
Novel under this Agreement, and the Party assuming or to assume such obligations
shall itself, before, at or after the time at which Salix exercises or becomes
entitled to exercise rights as aforesaid,

(i) file or have filed in any court or agency pursuant to any statute or
regulation of any state, country or jurisdiction a petition in bankruptcy or
insolvency or for reorganization or for arrangement or for the appointment of a
receiver or trustee of Novel or of its assets,

(ii) propose or have proposed a written agreement of composition or extension of
its debts,

(iii) be served or have been served with an involuntary petition against it,
filed in any insolvency proceeding without such petition having been dismissed
within sixty (60) days after the filing thereof,

 

 



--------------------------------------------------------------------------------

 

(iv) propose or have proposed or be a party or have been a party to any
dissolution or liquidation,

(v) make or have made an assignment for the benefit of its creditors, or

(vi) admit or have admitted in writing its inability generally to pay its debts
as they fall due in the general course,

then Salix may terminate this Agreement immediately upon notice to Actavis and
Novel.

ARTICLE VII. INDEMNIFICATION

7.1 Novel Indemnification. Novel shall indemnify Salix, Actavis, and their
respective Affiliates and its and their respective directors, officers,
employees and agents (the “Salix and Actavis Indemnified Parties”), and defend
and hold each of them harmless, from and against any and all claims, lawsuits,
losses, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys’ fees and disbursements) (collectively, “Losses”) incurred
by any of them in connection with, arising from or occurring as a result of
(a) the breach by Novel of any of its representations or warranties set forth in
this Agreement, (b) Novel’s material breach of this Agreement, (c) Novel’s
negligence or willful misconduct in the performance of this Agreement, (d) the
storage, release, or disposal of any hazardous or regulated material or any
waste by Novel, and (e) the enforcement by any Salix and Actavis Indemnified
Party of its rights under this Section 7.1, except, in each case, for those
Losses for which Salix has an obligation to indemnify the Actavis and Novel
Indemnified Parties pursuant to Section 7.2 or Actavis has an obligation to
indemnify the Salix and Novel Indemnified Parties pursuant to Section 7.3, as to
which Losses each Party shall indemnify the other Parties to the extent of its
respective liability for such Losses.

7.2 Salix Indemnification. Salix shall indemnify Actavis, Novel and their
respective Affiliates, and its and their respective directors, officers,
employees and agents (the “Actavis and Novel Indemnified Parties”), and defend
and hold each of them harmless, from and against any and all Losses incurred by
any of them in connection with, arising from or occurring as a result of (a) the
breach by Salix of any of its representations or warranties set forth in this
Agreement, (b) Salix’s material breach of this Agreement, (c) any Third Party
Claim made by any Person relating to or arising out of death, personal injury,
or other product liability, related to the marketing, sale, distribution or use
of the Product and caused by the product’s design or the negligence of Salix or
its subcontractors, agents or predecessors in interest, (d) any failure by Salix
to maintain the Marketing Authorization so that the Specifications are in full
compliance with Applicable Law or to label Product in accordance with Applicable
Law (excluding any such failure that is attributable to a breach by either Novel
or Actavis of any of its representations, warranties, or other obligations

 

-36-



--------------------------------------------------------------------------------

under this Agreement) and (e) the enforcement by any Actavis and Novel
Indemnified Party of its rights under this Section 7.2, except, in each case,
for those Losses for which Novel has an obligation to indemnify the Salix and
Actavis Indemnified Parties pursuant to Section 7.1 or Actavis has an obligation
to indemnify Salix and Novel Indemnified Parties pursuant to Section 7.3, as to
which Losses each Party shall indemnify the other Parties to the extent of its
respective liability for such Losses.

7.3 Actavis Indemnification. Actavis shall indemnify Salix, Novel and their
respective Affiliates, and its and their respective directors, officers,
employees and agents (the “Salix and Novel Indemnified Parties”), and defend and
hold each of them harmless, from and against any and all Losses incurred by any
of them in connection with, arising from or occurring as a result of (a) the
breach by Actavis of any of its representations or warranties set forth in this
Agreement, (b) Actavis’s material breach of this Agreement, (c) Actavis’s
negligence or willful misconduct in the performance of this Agreement, and
(d) the enforcement by any Salix and Novel Indemnified Party of its rights under
this Section 7.3, except, in each case, for those Losses for which Novel has an
obligation to indemnify the Salix and Actavis Indemnified Parties pursuant to
Section 7.1 or Salix has an obligation to indemnify the Actavis and Novel
Indemnified Parties pursuant to Section 7.2, as to which Losses each Party shall
indemnify the other Parties to the extent of its respective liability for such
Losses.

7.4 Indemnification Procedure.

(a) Notice of Claim. The indemnified party (the “Indemnified Party”) shall give
the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of facts upon which
such Indemnified Party intends to base a request for indemnification under
Section 7.1, 7.2 or 7.3, but in no event shall the Indemnifying Party be liable
for any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Losses.

(b) Third Party Claims. The obligations of an Indemnifying Party under this
Article VII with respect to Losses arising from claims of any third Person that
are subject to indemnification as provided for in Section 7.1, 7.2 or 7.3 (a
“Third Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(i) Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an

 

-37-



--------------------------------------------------------------------------------

Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party, which shall be
reasonably acceptable to the Indemnified Party. In the event the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
immediately deliver to the Indemnifying Party all original notices and documents
(including court papers) received by any Indemnified Party in connection with
the Third Party Claim. Subject to clause (ii) below, if the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim. In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the Indemnifying Party for any and all costs and expenses
(including reasonable attorneys’ fees and costs of suit) and any Losses incurred
by the Indemnifying Party in its defense of the Third Party Claim with respect
to such Indemnified Party.

(ii) Right to Participate in Defense. Without limiting Section 7.4(b)(i), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (B) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 7.4(b)(i) (in which case the Indemnified Party shall control the
defense), or (C) the interests of the Indemnified Party and the Indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both parties under Applicable
Law, ethical rules or equitable principles.

(iii) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the Indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
Indemnifying Party has assumed the defense of the Third Party Claim

 

-38-



--------------------------------------------------------------------------------

in accordance with Section 7.4(b)(i), the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss; provided that it obtains the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed). The Indemnifying Party shall not be liable
for any settlement or other disposition of a Loss by an Indemnified Party that
is reached without the written consent of the Indemnifying Party. Regardless of
whether the Indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnified Party shall admit any liability with respect to, or
settle, compromise or dispose of, any Third Party Claim without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

(iv) Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

(v) Expenses. Except as provided above, the reasonable and verifiable costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a calendar quarter basis in arrears by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

7.5 Insurance.

(a)Each Party shall maintain (i) comprehensive general liability insurance with
a combined single limit for bodily injury and property damage of not less than
[*] United States Dollars ($[*]), (ii) product liability/completed operations
coverage with a per claim limit of not less than [*] United States Dollars
($[*]), and (iii) errors and omissions coverage with a per claim limit of not
less than [*] United States Dollars ($[*]) (collectively, the “Policies”). If
any Policy is written on a claims-made basis, the retroactive date, if any,
shall not be later than the Effective Date. In addition, such coverage shall be
continued in full force from such date until the end of the Term of this
Agreement and for a period of five (5) years thereafter and no Party’s Policies
shall be

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-39-



--------------------------------------------------------------------------------

canceled or subject to a reduction of coverage or any other modification without
written notice to the other Parties.

(b) Each Party shall furnish certificates of insurance for its Policies to the
other Parties within ten (10) days following the Effective Date.

7.6 Limitation on Damages. EXCEPT WITH RESPECT TO THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF A PARTY OR BREACHES OF ARTICLE V, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY
OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS,
WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE;
PROVIDED, HOWEVER, THAT THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL IT, EXCLUDE
DAMAGES OWED TO THIRD PARTIES.

ARTICLE VIII. MISCELLANEOUS

8.1 Notices. All notices, requests and other communications hereunder must be in
writing, specifically reference this Agreement in a prominent manner, and be
delivered personally or by recognized international courier to the Parties at
the following addresses:

If to Salix to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: AVP, Pharmaceutical Development and Manufacturing

with copies (which shall not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: General Counsel

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

Attention: Edward C. Britton, Esq.

 



--------------------------------------------------------------------------------

 

If to Novel or Actavis to:

Novel Laboratories, Inc.

400 Campus Drive

Somerset, NJ 08873

Attention: President

and

Actavis Inc.

60 Columbia Road, Bldg. B

Morristown, NJ 07960

Attention:

with copies (which shall not constitute notice) to:

Actavis Inc.

60 Columbia Road, Bldg. B

Morristown, NJ 07960

Attention: Legal Department

and

Leydig, Voit & Mayer

Two Prudential Plaza

180 N. Stetson Avenue, Suite 4900

Chicago, IL 60601-6731

Attention: Steven H. Sklar, Esq.

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, and (b) if delivered by courier to the address as provided in this
Section 8.1, be deemed given upon receipt. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party hereto.

8.2 Force Majeure.

(a) Salix shall not be liable for delay or nonperformance in whole or in part
(other than a failure to pay any amount due hereunder), nor shall Actavis or
Novel have the right to terminate this Agreement except as otherwise
specifically provided in this Section 8.2(a), where Salix’s performance has been
affected by a condition beyond Salix’s reasonable control, including fires,
floods, embargoes, shortages, epidemics, quarantines, war, acts of war (whether
war be declared or not), terrorism, insurrections,

 

-41-



--------------------------------------------------------------------------------

riots, civil commotion, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority;
provided that if affected by such a condition Salix shall, within [*] ([*]) days
of its occurrence, give notice to Actavis and Novel stating the nature of the
condition, its anticipated duration and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is reasonably required and Salix shall use
commercially reasonable efforts to remedy its inability to perform.

(b) Actavis and Novel shall not be liable for delay in delivery or
nonperformance in whole or in part (other than a failure to pay any amount due
hereunder), nor shall Salix have the right to terminate this Agreement except as
otherwise specifically provided in this Section 8.2(b), where delivery or
performance has been affected by a condition beyond the reasonable control of
the affected Party, including fires, floods, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorism,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority; provided that if either Actavis or Novel is affected by
such a condition Actavis and Novel shall, within [*] ([*]) days of its
occurrence, give notice to Salix stating the nature of the condition, its
anticipated duration and any action being taken to avoid or minimize its effect.
The suspension of performance shall be of no greater scope and no longer
duration than is reasonably required and Actavis and Novel shall use
commercially reasonable efforts to remedy their inability to perform.
Notwithstanding the foregoing, in the event the suspension of performance is not
attributable solely to a general shortage of Materials not unique to Novel and
continues for [*] ([*]) days, and such failure to perform would constitute a
material breach of this Agreement in the absence of such force majeure event,
Salix may terminate this Agreement immediately by written notice to Actavis and
Novel; provided, however, that if Salix exercises its right to terminate the
Agreement as set forth in this sentence, and Actavis and Novel then, within [*]
([*]) days after such termination, regain the ability to perform their
obligations under this Agreement, then Actavis and Novel may, at such time and
at its option, reinstate this Agreement and require Salix to resume purchasing
Product from Actavis under the terms of this Agreement, but only at quantities
up to [*] percent ([*]%) of those set forth for the applicable Calendar Years in
Section 2.2(b).

8.3 Entire Agreement; Amendment.

(a)This Agreement, together with the Schedules and Exhibits attached hereto and
the Settlement Agreement and the Sublicense Agreement, sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded by this Agreement, the Settlement Agreement, and the Sublicense
Agreement. Each Party confirms that it is not relying on any representation,
warranty or undertaking of any other

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-42-



--------------------------------------------------------------------------------

Party except as specifically set forth in this Agreement, the Settlement
Agreement, or the Sublicense Agreement.

(b) No amendment, modification, release or discharge shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties.

8.4 Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments as may be necessary or as any other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

8.5 Successors and Assigns. The terms and provisions hereof shall inure to the
benefit of, and be binding upon, Salix, Actavis, Novel and their respective
successors and permitted assigns.

8.6 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof (each,
a “Dispute”), shall be referred to a senior executive of each Party; provided
that each such senior executive is not involved in such Dispute. Such senior
executives shall meet for attempted resolution of such Dispute by good faith
negotiations within thirty (30) days after such Dispute is referred to such
senior executives. If the Dispute remains unresolved after such thirty (30)-day
negotiation period, then, at the election of any Party, such Dispute shall be
decided by litigation. Any such litigation shall be pursued in accordance with
Section 8.7; provided that any dispute regarding the validity, scope,
enforceability, inventorship or ownership of intellectual property rights shall
be submitted to a court of competent jurisdiction in the country in which such
rights apply.

8.7 Governing Law; Jurisdiction; Venue; Service.

(a) This Agreement shall be governed and interpreted in accordance with the law
of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Parties agree to
exclude the application to this Agreement of the United Nations Convention on
Contracts for the International Sale of Goods.

(b) Subject to Section 8.6, each Party irrevocably and unconditionally consents
to the exclusive jurisdiction of the courts of general jurisdiction of the State
of

 

-43-



--------------------------------------------------------------------------------

New York and the United States District Court for the Southern District of New
York sitting in the Borough of Manhattan (collectively, the “Courts”) for any
action, suit or proceeding (other than appeals therefrom) concerning any matter
arising out of or relating to this Agreement, and agrees not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such Courts.

(c) Each Party hereto further hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the Courts
and hereby further irrevocably and unconditionally agrees not to raise any
objection at any time to the laying or maintaining of the venue of any such
action, suit or proceeding in any of such Courts, irrevocably waives any claim
that such action, suit or other proceeding has been brought in an inconvenient
forum and further irrevocably waives the right to object, with respect to such
action, suit or other proceeding, that such Court does not have any jurisdiction
over such Party.

(d) Each Party hereto further agrees that, to the maximum extent permitted by
Applicable Law, service of any process, summons, notice or document by United
States registered mail to its address and contact person for notices provided
for in Section 8.1 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any of the Courts.

8.8 Audit; Late Payments.

(a)Each Party shall have the right to have an independent certified public
accounting firm of internationally recognized standing, and reasonably
acceptable to the Party to be audited, provided with access by any other Party
during normal business hours, and upon reasonable prior written notice, to
examine only those records of such other Party (and its Affiliates) as may be
reasonably necessary to determine, with respect to any Calendar Year ending not
more than [*] ([*]) years prior to the auditing Party's request, the correctness
or completeness of any payment made or statement submitted under this Agreement.
Such examinations may not (i) be conducted more than once in any [*] ([*]) month
period (unless a previous audit during such [*] ([*]) month period revealed an
underpayment with respect to such period or an incorrect statement submitted by
the audited Party in respect of such period or the audited Party restates or
revises such books and records for such period) or (ii) be repeated for any
Calendar Year. Results of such audit shall (i) be (A) limited to information
relating to the Product, (B) made available to all Parties in writing, and
(C) subject to Article V and (ii) not reveal any specific information of the
audited Party to the auditing Party other than (A) whether the audited Party is
in compliance with its payment obligations under this Agreement or whether
statements submitted by the audited Party under this Agreement are true and
correct, as the case may be, and (B) the amount of any additional payment owed
to the auditing Party or excess payment reimbursable to the audited Party or any
correction to statements submitted by the audited Party under this Agreement, as
the case

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-44-



--------------------------------------------------------------------------------

may be. Except as provided below, the cost of this examination shall be borne by
the [*], unless the audit reveals a variance of more than [*] percent ([*]%)
from the reported amounts, in which case the [*] shall bear the cost of the
audit. Unless disputed pursuant to Section 8.8(b), if such audit concludes that
additional payments were owed or that excess payments were made during such
period, then the [*] shall pay the additional amounts, with interest from the
date originally due as provided in Section 8.8(c), or the [*] shall reimburse
such excess payments, with interest from the date of original payment as
provided in Section 8.8(c), within [*] ([*]) days after the date on which such
auditor’s written report is delivered to the Parties.

(b) In the event of a Dispute of any audit under this Section 8.8, the Parties
shall work in good faith to resolve the disagreement. If the Parties are unable
to reach a mutually acceptable resolution of any such Dispute within thirty
(30) days, the Dispute shall be resolved in accordance with Section 8.6.

(c) If any payment due to a Party under this Agreement is not paid when due,
then the owing Party shall pay interest thereon (before and after any judgment)
at an annual rate (but with interest accruing on a daily basis) equal to the
lesser of (i) one percent (1%) per month, and (ii) the maximum rate permitted by
Applicable Law. Interest payable under this Section 8.8(c) shall run from the
date upon which payment of the relevant principal sum became due through the
date of payment thereof in full together with such interest. Notwithstanding the
provisions of the preceding sentence, no interest shall be payable on payments
disputed in good faith or on payments in respect of Product subject to
investigation under Section 2.8(d).

8.9 Third Party Beneficiaries. Nothing in this Agreement shall be construed as
giving any Person, other than the Parties hereto and their successors and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

8.10 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

8.11 Assignment.

(a)Except as otherwise provided herein, no Party shall have the power to assign
or otherwise transfer this Agreement or any interest herein or right hereunder
without the prior written consent of the other Parties, and any such purported
assignment,

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-45-



--------------------------------------------------------------------------------

transfer or attempt to assign or transfer any interest herein or right hereunder
shall be void and of no effect. Notwithstanding the foregoing, any Party may,
upon written notice to the other Parties but without obtaining the other
Parties’ consent, assign its rights and obligations under this Agreement to any
of its Majority-Controlled Affiliates, to any lender providing financing to that
Party or its Affiliates for collateral security purposes, or to any successor in
interest to that Party’s entire business or, in the case of Salix, to its
Product business or, in the case of Novel, to its polyethylene glycol product
manufacturing business, provided that (a) notwithstanding any such assignment,
such Party shall remain liable for its and its assignee’s performance under this
Agreement; (b) no such assignment shall in any manner limit or impair the
obligations of that Party hereunder; and (c) following a transfer by a Party to
its Majority-Controlled Affiliate, any subsequent transaction (other than one
that would result in the transfer of this Agreement back to the assigning Party)
that would cause such Majority-Controlled Affiliate to cease to be a
Majority-Controlled Affiliate of such Party shall be deemed to be an assignment
of this Agreement requiring consent hereunder.

(b) If the Head License is terminated in circumstances under which Salix’s right
thereunder are terminated, this Agreement, and all of Salix’s rights and
remedies hereunder, may, by notice given by Salix to Actavis and Novel, be
assigned to Norgine, such assignment, however, to be subject to and conditioned
upon Norgine’s execution of an instrument, in form and substance reasonably
satisfactory to Actavis and Novel, agreeing to succeed to, and to thereafter be
bound by, Salix’s duties and obligations hereunder.

8.12 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

8.13 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.

 

-46-



--------------------------------------------------------------------------------

 

8.14 Independent Contractors. The status of the Parties under this Agreement
shall be that of independent contractors. Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employer, employee, or
joint venture relationship between the Parties. No Party shall have the right to
enter into any agreements on behalf of any other Party, nor shall it represent
to any Person that it has any such right or authority.

8.15 Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “Article,” “Section,” “Schedule,”
“Exhibit” or “clause” refer to the specified Article, Section, Schedule, Exhibit
or clause of this Agreement; (e) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”; (f) the
term “including” or “includes” means “including without limitation” or “includes
without limitation”; and, (g) except where otherwise indicated, references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend, or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against any Party.

8.16 Remedies. The rights and remedies provided herein are cumulative and do not
exclude any other right or remedy provided by applicable law or otherwise
available except as expressly set forth herein.

8.17 Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement (and each
amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
original counterpart of each such instrument.

8.18 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any

 

-47-



--------------------------------------------------------------------------------

conflict in interpretation between the English version and such translation, the
English version shall control.

8.19 Other Agreements.

(a) Simultaneously herewith, the Parties are entering into a Settlement
Agreement with Norgine. The effectiveness of this Agreement is explicitly
conditioned on the simultaneous execution and delivery of the Settlement
Agreement by each of the parties thereto.

(b) Articles II and III and Section 7.5 shall become effective only upon the
occurrence of the Consent Judgment Entry Date. For the avoidance of ambiguity,
in the event there is no Consent Judgment Entry Date, the provisions of Articles
II and III and Section 7.5 shall never become effective.

[The remainder of this page has been intentionally left blank.]

 

-48-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

SALIX PHARMACEUTICALS, INC. By:  

/s/ Carolyn J. Logan

Name:  

Carolyn J. Logan

Title:  

President and CEO

ACTAVIS INC. By:  

/s/ Douglas Boothe

Name:  

Douglas Boothe

Title:  

CEO

NOVEL LABORATORIES, INC. By:  

/s/ Veerappan S. Subramanian

Name:  

Veerappan S. Subramanian

Title:  

President and CEO

[SIGNATURE PAGE TO SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

 

Schedule 1.52

Product Active Ingredients



--------------------------------------------------------------------------------

 

Schedule 1.54

Product Patents

 

Country    No.    Status USA    7,169,381    Granted USA    7,658,914    Granted

 

-2-



--------------------------------------------------------------------------------

 

Schedule 1.68

Specifications



--------------------------------------------------------------------------------

 

Schedule 2.3(a)

Non-Binding Estimate of Requirements for Calendar Year 2011

Full year estimate for Calendar Year 2011 is [*] Units. The estimate for each
month during Calendar Year 2011 is [*] of that amount.

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

 

Schedule 2.3(c)

Full Production Lot Sizes

[*] to [*] Units per lot

[* Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

 

-2-



--------------------------------------------------------------------------------

 

Schedule 2.10(a)

Current Capacity

[*] Units per year.

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

 

Schedule 2.10(e)

Anticipated Equipment Needs

 

1.    [*]

    $[*]

2.    [*]

    $[*]

3.    [*]

    $[*]

4.    [*]

    $[*]

5.    [*]

    $[*]       Total   $[*]

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.